DETAILED ACTION
1. 	The Office acknowledges the receipt of Applicant’s amendment filed June 21, 2021. Claims 1-8, 10-14, 16-18, 22, 23 and 26 are pending. Claims 7, 8, 11-14, 16 and 26 are withdrawn from examination. Claims 1-6, 10, 17, 18, 22 and 23, directed to SEQ ID NO: 21 or a sequence encoding SEQ ID NO:50, are examined in the instant application.
 All previous rejections not set forth below have been withdrawn.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
This action is made FINAL.  
Claim Rejections - 35 USC § 112(b)
2. 	Claims 1-6, 10, 17, 18, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claims 1, 4, 17 and 22, the recitations of “and/or” and “or” make it unclear as to what combinations of traits are being claimed. It would appear that ear weight and yield are alternates of each other. It is further unclear whether yield is also increased, as “increases” precedes “water use efficiency” and “ear weight” only. For examination purpose, “yield” is understood to be “increased yield”.

Applicant traverses that Merriam Webster Dictionary defines field crop as “an agricultural crop (such as hay, grain, or cotton) grown on large areas.”
Applicant’s traversal is unpersuasive because the definition does not provide physical characteristics that would allow one skilled in the art to distinguish field crop plants from non-field crop plants. The claims are not directed to a plant or seed in a field. It is unclear how a plant or seed grown on large areas differ from those grown in small areas, and what size areas constitute large and small. It is suggested claim 5 be amended to recite “wherein the plant or seed is in a field”, and claim 6 be amended accordingly.
In claim 22, there is no nexus between the heterologous promoter and the endogenous gene. It is unclear whether the heterologous promoter is operably linked to the endogenous gene or to a different gene sequence that in turn modulates the expression of the endogenous gene. It should be noted that “gene” is understood by those skilled in the art to have at least a promoter operably linked to a coding sequence which is operably linked to a termination sequence. Thus, it is unclear how the heterologous promoter is operably linked to a gene that has its own promoter operably linked to a coding sequence. Further, the claim states “wherein the polynucleotide sequence, when expressed in a plant, increases water use efficiency of the plant and/or increases ear weight or yield.” If the insertion sequence modulates the expression of the 
In claim 23, there is no nexus between the heterologous promoter of claim 22 and the components set forth in 23(a), (b) and (c).
	Correction and/or clarification is required. 
Claim Rejections - 35 USC § 112(a)
3. 	Claims 1-6, 10, 17, 18, 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for SEQ ID NO:21, a sequence encoding SEQ ID NO:50, corn plant, increased water use efficiency and increased ear weight, does not reasonably provide enablement for 90% sequence identity to SEQ ID NO:21, 90% sequence identity to a sequence encoding SEQ ID NO:50 and increased yield. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Applicant’s disclosure is as follows. The specification discloses that SEQ ID NO:21, identified as T5MON21 or T5MON21x in the working examples, encodes a corn proliferating cell nuclear antigen (PCNA2). No functional activity is disclosed for PCNA2. Tables 7 and 8 provide a summary of assay results for corn phenology and morphometrics assays. In Table 7, for T5MON21, of the three transgenic plants tested, one plant showed a negative result for kernel row number at R6 stage (KRNR6) and one showed a positive result for kernels per row longitudinally at R6 stage (KRLR6). For T5MON21x, of the five transgenic plants tested, three plants showed a negative result for days to 50% pollen shedding (P50DR1), four plants showed negative result for days vice versa. Table 10 showed T5MON21 has increased water use efficiency and increased ear weight for one out of seven plants when SEQ ID NO:21 was expressed in corn using a meristem and cob enhanced promoter (SEQ ID NO:101).
	The 90% sequence identity to SEQ ID NO:21 or to a sequence encoding SEQ ID NO:50 is not enabled for the following reasons. 90% sequence identity encompasses unspecified substitutions, deletions, additions, and combinations thereof anywhere within the sequences, so long as they can increase water use efficiency, increase ear weight and increase yield when expressed in a plant. The specification discloses that 
With regard to plant, the scope of plant encompasses any plant, both monocots and dicots, as further evidenced in claim 6. SEQ ID NO:21 is a sequence obtained from Zea mays (corn). Applicant’s working examples disclose corn only. There is no evidence that a PCNA2 can be used to produce the claimed phenotypes in other plants. Genes that regulate water use efficiency, ear weight and yield in a plant do not appear to be structurally related. There is no evidence that PCNA2 is present and/or of sufficient homology to SEQ ID NO:21 in a non-corn plant to produce the claimed phenotypes. Even in corn, Applicant only showed one of seven plants has the claimed increased water use efficiency and ear weight using a corn sequence. Thus, it is highly unpredictable that Applicant’s SEQ ID NO:21 or a sequence encoding SEQ ID NO:50, would produce the same traits in dicots and other monocots, as observed for one corn plant. Accordingly, Applicant has not fully enabled any plant as commensurate in scope with the claims without undue experimentation.
With regard to yield, the scope of yield encompasses every plant part and everything a plant produces, including biomass, DNA, sugars, proteins, oils, etc., which neither Applicant nor the state of the art has been able to achieve to date. The 
Accordingly, given the lack of guidance, lack of working examples and unpredictability in the art, Applicant has not enabled the claimed recombinant DNA construct/molecule as commensurate in scope with the claims without undue experimentation.
To the extent Applicant’s traversals apply to the above rejection, Applicant traverses primarily that yield, when employing SEQ ID NO:21/50, demonstrated reduced ear tip void, increased ear weight and yield, and increased single kernel weight (paragraph [0149] and Tables 8 and 10). Applicant asserts the claims therefore 
Applicant’s traversals have been considered but are deemed unpersuasive for the following reasons. Yield, as discussed above, encompasses more than reduced ear tip void, increased ear weight and increased single kernel weight. The specification does not define yield to be solely reduced ear tip void, increased ear weight and increased single kernel weight. Thus, Applicant has not fully enabled the scope of “yield” without undue experimentation. With regard to substitutions, deletions, additions, and combinations thereof within the 90% sequence identity to SEQ ID Nos. 21 and 50, the claims recite phenotypes or traits, rather than a functional activity for SEQ ID NO:21/50. As no structure(s) can be correlated with these phenotypes, one skilled in the art cannot reliably predict which regions of SEQ ID Nos. 21 and 50 must be conserved, and which regions can be mutated, to retain the claimed phenotypes within the 90% sequence identity scope without undue experimentation. Accordingly, the rejection is maintained.
4. 	Claims 1-6, 10, 17, 18, 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Applicant’s disclosure is as set forth above. The 90% sequence identity lacks adequate written description because Applicant does not disclose a representative 

Additionally, with regard to claims 22 and 23, the claimed invention lacks adequate description because SEQ ID NO:21 and a sequence encoding SEQ ID NO:50 from Z. mays are not representative of an endogenous gene having 90% sequence identity to these sequences from any source. Applicant does not disclose endogenous genes having 90% sequence identity to these sequences. Applicant does not disclose a common structure or motif shared by sequences having 90% sequence identity to these sequences. While one skilled in the art can generate a population of sequences having at least 90% sequence identity to SEQ ID NO:21 and to a sequence encoding SEQ ID NO:50, one skilled in the art cannot predict which sequence(s) within the population are endogenous genes. Further, the claims encompass mutants and allelic variants and thus imply that structural variants exist in nature, yet no structural variant has been disclosed. The claims also encompass sequences from other species. There is an insufficient number of sequences disclosed within the 90% genus of endogenous genes to allow one skilled in the art to reliably predict their structures. SEQ ID NO:21 was isolated from Z. mays, but the 90% sequence identity encompasses sequences from other plants and organisms, as well as naturally-occurring mutants and variants. The implication is that there is a gene and a protein other than that disclosed which exists in 
Accordingly, there is lack of adequate description to inform a skilled artisan that Applicant was in possession of the claimed invention at the time of filing. See Written Description guidelines published in Federal Register/ Vol.66, No. 4/ Friday, January 5, 2001/ Notices; p. 1099-1111.
To the extent Applicant’s traversals apply to the above rejection, Applicant traverses primarily that claim 22 has been amended to recite SEQ ID Nos. 21 and 50 and that the insertion sequence comprises a heterologous promoter.
Applicant’s traversals have been considered but are deemed unpersuasive for the following reasons. The only component required in the claimed recombinant DNA molecule is a heterologous promoter. The recombinant DNA molecule does not require SEQ ID NO:21 or a sequence encoding SEQ ID NO:50. There is no disclosure as to how the heterologous promoter modulates expression of endogenous SEQ ID NO:21 or a sequence encoding SEQ ID NO:50. With regard to the sequences, the claims recite 90% sequence identity to SEQ ID Nos. 21 and 50, which is not the same as SEQ ID Nos. 21 and 50. Applicant does not disclose a representative number of endogenous genes, or endogenous PCNA2 genes, within the 90% sequence identity genus to allow .
Claim Rejections - 35 USC § 102
5. 	Claims 1-6, 10, 17, 18, 22 and 23 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by (Abad et al. (US 20140325710 (Applicant’s IDS)). Abad teaches a recombinant DNA construct comprising a sequence encoding SEQ ID NO:5024 operably linked to a heterologous promoter, such as a CMV 35S promoter, wherein the recombinant DNA construct is placed in a vector ([0006], [0130]). Additional elements in the construct include an intron and 5’ UTR [0130]. SEQ ID NO:5024 of Abad is a homolog of SEQ ID NO:400 and has 100% sequence identity to Applicant’s SEQ ID NO:21 (Appendix Table 3). Abad further teaches a plant or seed comprising the recombinant DNA construct [0006]. The plant can be corn, soybean, cotton, canola, wheat, sunflower, alfalfa or barley [0005]. Abad also teaches propagules including cells, pollen, flower, leaf, stem, root, meristem and seeds [0088]. Because the claimed product is identical to that of the prior art, the recombinant DNA construct comprising SEQ ID NO:5024 operably linked to a heterologous promoter would inherently produce the claimed phenotypes when expressed in a plant [0130]. With regard to claims 17 and 22, the intended use of “for use as a donor template in site-directed integration” does not hold patentable weight if the claimed product is indistinguishable from the prior art product. Additionally, with regard to claim 22, an insertion sequence comprising a heterologous CMV 35S promoter would inherently modulate expression of an endogenous gene comprising a sequence encoding SEQ ID NO:5024. Accordingly, the claimed invention is anticipated by the prior art.
To the extent Applicant’s traversals apply to the above rejection, Applicant traverses primarily that the passage of Abdad referred to in the Action do not teach the claimed invention. Applicant states that Abdad describes a large number of sequences and a large number of possible traits, and at best Abdad qualifies as a generic disclosure that does not affect the novelty of the claimed subject matter.
	Applicant’s traversals have been considered but are deemed unpersuasive for the following reasons. Abdad clearly contemplates the expression of SEQ ID NO:5024, and states that SEQ ID NO:5024 is a homolog of SEQ ID NO:400 ([0005], Appendix Table 3). The claims are directed to a recombinant DNA construct comprising SEQ ID NO:21 operably linked to a heterologous promoter, which is taught by Abdad. Because the claimed product is identical to that disclosed by Abdad, the recombinant DNA construct of Abdad would inherently produce the claimed phenotypes when expressed in a plant. There is no limit as to how many sequences a reference can disclose to qualify as an anticipatory reference. If the claims were directed to a method whereby one of the steps is “selecting for a plant having increased water use efficiency of the plant and/or increases ear weight or yield”, then Abdad would not be anticipatory. However, because the products are identical and Abdad clearly contemplates expression in a plant, the claimed invention is anticipated by the prior art. Claim 22 only requires a heterologous promoter, which is taught by Abdad. Accordingly, the rejection is maintained.
Remarks
6. 	No claim is allowed. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PHUONG T BUI/Primary Examiner, Art Unit 1663